Citation Nr: 1444153	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  13-22 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical and lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to November 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran failed to appear at a scheduled August 2014 hearing before a Veterans Law Judge, and a request for postponement was not received and granted.  The Board finds, therefore, that the Veteran's request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed January 1972 rating decision, the RO denied the Veteran's claim to reopen a claim of entitlement to service connection for a lumbar spine disorder that was previously denied in a final April 1956 rating decision; and it denied service connection for a cervical spine disability.
 
2.  Evidence added to the record since the January 1972 rating decision is either cumulative and redundant of evidence already of record in January 1972, or does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for cervical and lumbar spine disability.


CONCLUSIONS OF LAW

1.  The January 1972 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).
 
2.  The criteria for reopening a claim of entitlement to service connection for cervical and lumbar spine disability, have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in a letter sent to the Veteran in October 2011.

With regard to VA's duty to assist a claimant in the development of a claim, VA has associated with the Veteran's file service treatment records (STRs), VA treatment records, and non-VA treatment records.  38 C.F.R. § 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  In April 2014, the Veteran represented that he does not have additional evidence to submit in support of his claim.  Also pursuant to VA's duty to assist, VA provided an examination and obtained an opinion as to the etiology of the claimed disability in April 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Reopening the Claim of Entitlement to Service Connection

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence is evidence not previously submitted to agency decisionmakers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  With respect to the issue of materiality, newly presented evidence need not relate to all the reasons the claim was last denied, but rather, must relate to an unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 119-20 (2010); see also Evans v. Brown, 9 Vet. App. 273 (1996) (explaining that newly presented evidence need not be probative of all the elements required to award the claim).

In a March 1956 rating decision, the RO denied service connection for a lumbar spine disability, which the Veteran contended was sustained in 1951 when he lifted a jackhammer.  The RO denied the claim on the grounds that the evidence did not show any treatment or injury in service to which a lumbar spine disability could be linked.  (The in-service back complaints were higher up near the shoulder.)  As the Veteran did not initiate an appeal with the March 1956 rating decision, that decision became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

In January 1972, the RO denied the Veteran's August 1971 claim to reopen his claim of entitlement to service connection for a lumbar spine disorder on the ground that evidence of current disability did not show an onset in service.  The decision also denied service connection for a cervical spine disorder, on the ground there was no plausible link between current disability, described as a residual of a whiplash injury, and service, the records from which showed no whiplash injury.  Again, the Veteran failed to initiate an appeal with the January 1972 rating decision and the decision became final based on the evidence then of record.

The relevant evidence of record as of January 1972 includes the following: (1) the Veteran's original November 1955 claim in which he alleged that he sustained a back injury in 1951 when he lifted a jackhammer; (2) an STR dated September 1951 that documents the Veteran's complaint of pain between his shoulder blades and a subsequent diagnosis of strained muscle or ligament; (3) a September 1951 letter that the Veteran sent to his family during service and in which he reported sustaining a back injury; (4) an October 1952 report of medical examination that indicates that the Veteran's spine was "normal" upon separation from active service; (5) a November 1955 letter from the Veteran's mother in which she contended that the Veteran injured his back during service when he was using a jackhammer; (6) a November 1955 treatment note by chiropractor, V.H. who noted that the Veteran had pain in the middle dorsal region of his back that had its onset during service and noted that the x-rays showed severe subluxation in the upper cervical region; (7) the report of a March 1956 VA examination during which the Veteran was diagnosed with limitation of motion of the lumbosacral spine and fibrositis; (8) a March 1956 radiographic report of x-rays of the cervical and dorsal spine; (9) November 1956 letters from V.H. who reported that, as a result of trauma, the Veteran's condition at that time had the potential to be productive of discomfort in the arms and shoulders; and (10) a December 1971 letter from non-VA physician Dr. H.V. who reported that the Veteran's back condition existed for many years and documented the Veteran's report of an in-service injury.  He also noted the current presence of lumbar and cervical spine problems, characterizing the cervical spine as having sustained "a whiplash at fourth cervical."   

The relevant post-January 1972 evidence includes a claim and statements dated August 2011, October 2011, and May 2014 in which the Veteran asserts that he has experienced back problems after he injured his back during service.  Recent evidence also includes various treatment records, to include the report of his April 2014 VA examination, that document chronic low back pain, degenerative joint disease, disc disease, spinal stenosis, limited range of motion of the back, and back surgery.  The clinician who examined the Veteran in April 2014 opined that the claimed condition was less likely than not incurred in or caused by the Veteran's in-service injury.

Based on the foregoing, the Board finds that the evidence that was submitted post-January 1972 does not constitute new and material evidence, as it fails to provide evidence of a link to service of the claimed disabilities beyond what had already been of record.  While newly associated treatment records show that the Veteran has a present back disability, these records are not material, as the post service presence of disability has long since been established.  In addition, the Board acknowledges that the Veteran has continued to assert that his current back disability is a chronic condition that developed during service, but finds that this evidence is cumulative and redundant of statements that were already of record in January 1972.  September 2013 treatment records from a non-VA facility document the Veteran's reports that he has experienced pain since his in-service injury, but again, these reports do not constitute new evidence because similar statements were submitted by the Veteran before January 1972.  

Because new and material evidence has not been submitted to reopen the finally denied claim of entitlement to service connection for cervical and lumbar spine disability, the claim may not be reopened.  


ORDER

The Veteran's claim of entitlement to service connection for cervical and lumbar spine disability, is not reopened and the appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


